ORDER

PER CURIAM.
AND NOW, this 13th day of September 2006, the Petition for Allowance of Appeal is granted limited to the following issues:
Whether Schadler v. Zoning Hearing Bd. of WeiseNberg Twp., 578 Pa. 177, 850 A.2d 619 (2004), renders conditional land use permits approved in violation of the applicable MPC notice requirements void ab initio such that the statutory time period provided for appeals does not apply to challenges alleging procedural infirmities?
Whether approval of a conditional land use permit without public notice violates Petitioners’ rights under the Due Process Clause of the Fourteenth Amendment to the United States Constitution?